      Case 0:21-cv-60068-RAR Document 3 Entered on FLSD Docket 01/13/2021 Page 1 of 1

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                         Southern District of Florida


                        CLYDE SMITH                                    )
                                                                       )
                                                                       )
                                                                       )
                            Plaintiff(s)                               )
                                                                       )
                                v.                                             Civil Action No. 0:21-cv-60068-RAR
                                                                       )
   LAKEVIEW CONSTRUCTION OF WISCONSIN,                                 )
      LLC, a Foreign Limited Liability Company                         )
                                                                       )
                                                                       )
                           Defendant(s)                                )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) LAKEVIEW CONSTRUCTION OF WISCONSIN, LLC
                                           c/o C T Corporation System
                                           1200 South Pine Island Road
                                           Plantation, FL 33324




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: CHARLES M. EISS, Esquire
                                           Law Offices of Charles Eiss, P.L.
                                           7951 SW 6th Street, Suite 112
                                           Plantation, FL 33324



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.




Date:
               Jan 13, 2021                                                                         s/ P. Curtis
